Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/30/19 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 3 is objected to because of the following informalities:
Claim 3 recites “selecting a first quadrant from the plurality of, in which the first comprises“ should be amended to “selecting a first quadrant from the plurality of quadrants, in which the first quadrant comprises”.
Appropriate correction is required.

Claims 19 and 21 are objected to because of the following informalities:
Claims 19 and 21 are duplicate claims. They are the same claim as Claim 16.


Claim Rejections - 35 USC § 112
Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites the limitation "in which the first type comprises a U.S. treasury note…" in Line 1.  There is insufficient antecedent basis for this limitation in the claim. Claim 15 does not recite “first type” and it is unclear how claim 20 relates to claim 15. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-19 and 21 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Martyn et al., United States Patent No. 6195647 (hereinafter “Martyn”).
Claim 1:
	Martyn discloses:
receiving, at a computing device, a user selection, of a plurality of quadrants to be displayed on the display, in which each of the plurality of quadrants comprises a portion of the display, in which each of the plurality of quadrants comprises a benchmark trading product and a plurality of associated non-benchmark trading products that are different from but correlated to the trading product (see Col. 11, lines 43 -44). Martyn discloses displaying a selected portion of securities; Figure 4, #4024 where a quote for a specific security is illustrated; Figure 4, #4060 which illustrates information on offers and bids based on a specific security; Col. 1 lines 53-58 which discusses customizing a trading display);
retrieving, via the computing device, market data for each benchmark trading product and the associated non-benchmark trading products, in which the market data is retrieved from a server device coupled to the computing device over a network (see Col. 5, lines 51-56; Figure 1). Martyn teaches the Dynamic Quote window also allows users to monitor individual Market Maker quotations and other security data in real time. The market data is received by the user from a device for trading; and
generating the display in accordance to a layout that is determined by a user to whom the display is displayed, in which the layout determines a placement of each of the plurality of quadrants in the display, in which generating the display comprises generating a display of a plurality of quadrants, each quadrant comprising a window display object comprising a graphical user interface window, and in which each quadrant comprises the retrieved market data for its respective benchmark trading product, and the retrieved market data for its respective plurality of associated non-benchmark trading products (Figure 4 where boxes 4062 and 4064 are quadrants as claimed containing market data for ;
receiving a selection of a new benchmark trading product from one of a selected plurality of quadrants (Figure 4; Col. 5 lines 62-67). Martyn teaches the user typing a name to select a product;
determining a replacement quadrant selected from the plurality of quadrants (Claim 1; Col. 7, lines 23-57 where the position of the window may be moved); 
associating the replacement quadrant with the new benchmark trading product (Figure 4; Col. 5 lines 62-67). Martyn teaches the user typing a name to select a product;
automatically retrieving market data for the trading products associated with the replacement quadrant (see Col. 5, lines 51-56; Figure 1). Martyn teaches the Dynamic Quote window also allows users to monitor individual Market Maker quotations and other security data in real time. The market data is received by the user from a device for trading;
updating the display based on the replacement quadrant which includes the new retrieved market data (Col.1, lines 53-58 where a trading display is customized; Col. 11, lines 43-44; Col. 7, lines 23-57). Martyn teaches customizing and updating the layout; 
in response to detecting a request to replace a trading product displayed on the one quadrant of the plurality of quadrants, displaying a selectable list of replacement trading products (Figure 4; Col. 5 lines 62-67). Martyn teaches the ; and
in response to detecting a selection of a replacement trading product from the selectable list of replacement trading products, updating the trading product on the one quadrant of the plurality of quadrants with the selected replacement trading product (see column 9 lines 35-38). Martyn teaches detecting a new selection to replace and replace the product with the new product.

Claim 3:
	Martyn discloses:
selecting a first quadrant from the plurality of, in which the first comprises a first trading product of a first type and a plurality of first associated trading products correlated to the first trading product (Figures 4, 6;  Col. 5, line 43 through Col. 6, line 30). Martyn teaches selecting a quadrant and selecting products; and
retrieving market data for the first trading product and the plurality of first associated trading products (Col. 5, lines 51-56; Figure 1). Martyn teaches retrieving market data for the first trading products and associated products.

Claim 4:
	Martyn discloses:
selecting a second from the plurality of, in which the second comprises a second trading product of a second type and a plurality of second associated trading products correlated to the second trading product, in which the second type differs from the first type (Figure 4; Col. 5 lines 62-67). Martyn teaches the user typing a name to select a second product, the first product can be different from the second product; and
retrieving market data for the second trading product and the plurality of second associated trading products (Col 5, lines 51-56). Martyn teaches retrieving market data for a product and other associated products.

Claim 5:
	Martyn discloses:
receiving a request to replace the layout of the display with a second layout 
(Col.1, lines 53-58, Col. 11, lines 43-44; Col. 7, lines 23-57). Martyn teaches where a trading display is customized.

Claim 6:
	Martyn discloses:
receiving a request to exchange a position of a first quadrant in the layout with the position of a second quadrant in the layout (Col. 1, line 53 through Col. 2, line 32). Martyn teaches requesting to move the positions. 

Claim 7:
	
determining that the request to exchange is a permissible option (Col. 4, lines 46-51). Martyn teaches determining that the request to exchange is an option by an authorized user; and
updating the display, in which the layout of the updated display comprises the first quadrant being located in the position that was formerly occupied by the second quadrant and the second quadrant being located in the position of that was formerly occupied by the first quadrant (Claim 1; Col. 7, lines 23-57). Martyn teaches where the position of the window may be moved).

Claim 8:
	Martyn discloses:
receiving a request to add a third trading product to the display (See Column 5, lines 62-67). Martyn teaches how a user types the name of a security in a text box in order to create a new window/add third;
selecting a third quadrant, in which the third quadrant comprises the third trading product (Figure 4; Col. 5, line 57 through Col. 6 line 22). Martyn teaches selecting another product; 
replacing the layout that was previously used by the display with a second layout, in which the second layout decreases a size of each quadrant from the previous layout in order to accommodate the size of the third quadrant (col. 4 lines 52-67; Col. 7, lines 23-57). Martyn teaches customizing a trading display, including removing windows, updating windows, and adding windows; and
generating the display in accordance to the second layout, in which the display comprises the third quadrant (Col.1, lines 53-58, Col. 11, lines 43-44). Martyn teaches a trading display is customized.

Claim 9:
	Martyn discloses:
generate a trading display that comprises a plurality of quadrants, in which each of the plurality of quadrants comprises a portion of the display, in which each of the plurality of quadrants comprises a benchmark trading product and a plurality of associated non-benchmark trading products that are different from but correlated to the trading product (Col. 11, lines 43 -44 which discloses displaying a selected portion of securities; Figure 4, #4024 where a quote for a specific security is illustrated; Figure 4, #4060 which illustrates information on offers and bids based on a specific security; Col. 1 lines 53-58 which discusses customizing a trading display);
retrieve market data for each benchmark trading product and the plurality of associated non-benchmark trading products (Col. 5, lines 51-56; Figure 1). Martyn teaches retrieving market data for the product and associated products;
generate the display in accordance to a layout that is determined by a user to whom the display is displayed, in which the layout determines a placement of each of the plurality of quadrants in the display, in which generating the display comprises generating a display of a plurality of quadrants, each quadrant comprising a window display object comprising a graphical user interface window, and in which each quadrant comprises the retrieved market data for its respective benchmark trading product and the retrieved market data for its respective plurality of associated non-benchmark trading products (Figure 4 where boxes 4062 and 4064 are quadrants as claimed containing market data for trading products; Col.1, lines 53-58 where a trading display is customized; Col. 11, lines 43-44);
receiving a selection of a new benchmark trading product from one of a selected plurality of quadrants (Figure 4; Col. 5 lines 62-67). Martyn teaches the user typing a name to select a product;
determining a replacement quadrant selected from the plurality of quadrants (Claim 1; Col. 7, lines 23-57 where the position of the window may be moved); 
automatically retrieving market data for the trading products associated with the replacement quadrant (see Col. 5, lines 51-56; Figure 1). Martyn teaches the Dynamic Quote window also allows users to monitor individual Market Maker quotations and other security data in real time. The market data is received by the user from a device for trading;
updating the display based on the replacement quadrant which includes the new retrieved market data (Col.1, lines 53-58 where a trading display is customized; Col. 11, lines 43-44; Col. 7, lines 23-57). Martyn teaches customizing and updating the layout; 
in response to detecting a request to replace a trading product displayed on the one quadrant of the plurality of quadrants, displaying a selectable list of replacement trading products (Figure 4; Col. 5 lines 62-67). Martyn teaches the ; and
in response to detecting a selection of a replacement trading product from the selectable list of replacement trading products, updating the trading product on the one quadrant of the plurality of quadrants with the selected replacement trading product (see column 9 lines 35-38). Martyn teaches detecting a new selection to replace and replace the product with the new product.

Claims 10-14:
	Although Claims 10-14 are articles of manufacture claims, they are interpreted and rejected for the same reasons as the method of Claims 3-8, respectively. 

Claim 15:
Although Claim 15 is an apparatus claim, it is interpreted and rejected for the same reasons as the method of Claim 1. 

Claim 16/19/21:
	Martyn discloses:
in which in each quadrant, the trading product comprises a benchmark instrument and the plurality of associated trading products comprises a plurality of non-benchmark instruments correlated to the trading product ; (Figure 4; Col. 5, line 57 through Col. 6 line 22); Martyn teaches based on the type of product the benchmark instrument are included to allow a user to interact with the data.

Claim 17:
Martyn discloses:
in which a size parameter of each quadrant satisfies a minimum requirement (col. 4 lines 52-67; Col. 7, lines 23-57 which discusses customizing a trading display, including removing windows, updating windows, and adding windows).

Claim 18:
Martyn discloses:
in which the display comprises a maximum quantity of quadrants (col. 4 lines 52-67; Col. 7, lines 23-57 which discusses customizing a trading display, including removing windows, updating windows, and adding windows).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

20 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Martyn, in view of Agarwal et al., United States Patent Publication 2002/0099645 (hereinafter “Agarwal”).
Claim 20:
	Martyn fails to expressly disclose the U.S. Treasury notes having maturity dates. 

	Agarwal discloses:
in which the first type comprises a U.S. treasury note having a first maturity year and the second type comprises a U.S. treasury note having a second maturity year (see paragraph [0127]). Agarwal teaches product type being a treasury note with maturity date that differ every day. 

Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method disclosed by Martyn to include product types such as treasury notes for the purpose of being user friendly trading US treasury notes, taught as Agarwal.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIONNA M BURKE whose telephone number is (571)270-7259.  The examiner can normally be reached on M-F 8a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Padmanabhan can be reached on (571)272-8352.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TIONNA M BURKE/Examiner, Art Unit 2176                                                                                                                                                                                                        5/8/21